DETAILED ACTION
Claims 1-5, 7-10, 12-15, and 17 were rejected in the Office Action mailed 04/11/2022. 
Applicant filed a request for continued examination and amended claim 1 on 05/20/2022. 
Claims 1-5, 8-10, 12-15, and 17-23 are pending, of which claims 18-23 are withdrawn. 
Claims 1-5, 8-10, 12-15, and 17 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shields et al. (US 2013/0337219) (Shields) in view of Raghavendran et al. (US 2009/0155522) (Raghavendran). 
Regarding claims 1-2, 12, and 14-15 
Shields teaches a panel including a core layer 202, one or more first reinforcement layers 204, one or more second reinforcement layers 206, and one or more third reinforcement layers 208. The one or more first reinforcement layers include randomly chopped carbon or glass fibers that impart stiffness to the panel in all directions. The one or more second and third reinforcement layers include unidirectional fibers that impart stiffness to the panel in only one direction. The unidirectional fibers of the second reinforcement layers 206 are angularly displaced from the unidirectional fibers of the third reinforcement layers 208. See, e.g.,  abstract, paragraphs [0003], [0032-0033], and [0036-0037], claims 1 and 8, and FIG. 2A. As shown in FIG. 2A, the second reinforcement layers 206 and the third reinforcement layers 208 comprise four layers that are angularly displaced by at least 15 degrees between successive layers. The unidirectional fibers of the second and third reinforcement layers 206 and 208 inherently possess a length and diameter. 
Although Shields does not disclose the amount of unidirectional fibers in the panel as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amount of unidirectional fibers in the panel, including over the amounts presently claimed, in order to provide sufficient stiffness in a first direction, and thereby arrive at the claimed invention.

Shields does not explicitly teach the unidirectional fibers of the one or more second and third reinforcement layers comprising polyethylene, polypropylene, nylon polyamides, polyimides, polyether ether ketone, polycarbonates, polyethylene terephthalate, or a copolymer or mixture thereof. 

With respect to the difference, Raghavendran teaches a lightweight fiber reinforced thermoplastic composite having an improved combination of flexural, impact, and heat distortion characteristics. The composite generally comprises a fiber reinforced thermoplastic core containing reinforcing fibers bonded together with a first thermoplastic resin in which the core has a first surface and a second surface and at least one first skin applied to the first surface. The first skin comprises two or more tapes having unidirectional continuous fibers. The lightweight fiber reinforced thermoplastic composite is used to form panels for automotive applications. Suitable reinforcing fibers for use in the invention include glass fibers, carbon fibers, para- and meta-aramid fibers, nylon fibers, polyester fibers, and combinations thereof. The fibers in the core may be different from the fibers in the skin. See, e.g., abstract and paragraphs [0016], [0020], [0023], [0048], [0050], and claims 17-18. 
Raghavendran and Shields are analogous art as they are both drawn to fiber reinforced composites for automobile panels. 
In light of the disclosure of Raghavendran, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a combination of polyester or nylon fibers with glass, carbon, para-armid, or metra-aramid fibers as the unidirectional fibers of Shields, in order to form a fiber reinforced composite for an automobile panel with predictable success, as Shields teaches glass fibers, carbon fibers, para- and meta-aramid fibers, nylon fibers, polyester fibers, and combinations thereof are suitable as reinforcing fibers in a unidirectional fiber layer of a fiber reinforced composite for an automobile panel, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 198 (CCPA 1960), and thereby arrive at the claimed invention.

Regarding claim 9
Raghavendran further teaches the reinforcing fibers have a diameter from about 5 to about 22 microns. Paragraphs [0021] and [0046]. 

Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shields et al. (US 2013/0337219) (Shields) in view of Raghavendran et al. (US 2009/0155522) (Raghavendran), as applied in claim 1 above, and further in view of Wadahara et al. (US 2010/0092770) (Wadahara).
Regarding claims 3-5 and 8
Shields in view of Raghavendran teaches all of the limitations of claim 1 above, however does not explicitly teach the limitation regarding the unidirectional oriented fibers having a discontinuity along its length. 
With respect to the difference, Wadahara teaches a composite prepreg base which includes a raw prepreg base comprising a fiber sheet comprising discontinuous reinforcing fibers arranged in one direction and having a fiber length of 1-300 mm and a matrix resin impregnated into the fiber sheet. See, e.g., abstract and paragraph [0074] and FIG. 3. As shown in FIG. 3, the unidirectional fiber sheet includes a discontinuity in the length and the reinforcing fibers each have one or more discontinuities in the length.
As Wadahara expressly teaches, using discontinuous fibers allows for the formation of complicated shapes. Further, the discontinuous fibers lead to good molding properties (high followability, shape following characteristics and wide range of effective molding conditions). The discontinuous fibers makes it possible to produce complicated shapes. Paragraphs [0083-0084].
As Wadahara expressly teaches, the discontinuous reinforcing fibers preferably having a length in the range of 10 to 100 mm in view of flowability, maintaining mechanical properties, and reinforcing effect. Paragraphs [0085-0086]
As Wadahara expressly teaches the discontinuous reinforcing fibers allow design of an FRP product having desired mechanical properties and prevents the generation of warp in a molded FRP. Paragraphs [0118], [0124-0125], and [0133-0134].
Wadahara and Shields in view of Raghavendran are analogous art as they are both drawn to impregnated unidirectional oriented fibers. 
In light of the motivation as provided by Wadahara, it therefore would have been obvious to one of ordinary skill in the art to use discontinuous reinforcing fibers having a length in the range of 10 to 100 mm in the one or more second and third reinforcement layers of Shields in view of Ravhavendran, in order to allow the composite prepreg base to flow in the orientation direction of the reinforcing fibers and in view of flowability, maintaining mechanical properties, and reinforcing effect, and thereby arrive at the claimed invention. 
Further, although there is no disclosures on the linear extent of the discontinuities as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the linear extent of the discontinuities, including over the range presently claimed, in order to achieve good molding properties (high followability, shape following characteristics and wide range of effective molding conditions), and thereby arrive at the claimed invention.

Claim 9 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Shields et al. (US 2013/0337219) (Shields) in view of Raghavendran et al. (US 2009/0155522) (Raghavendran), as applied in claim 1 above, and further in view of Andrews et al. (US 2016/0185077) (Andrews)
Regarding claim 9
Shields in view of Ravhavendran teaches all of the limitations of claim 1 above, including the panel being used in a vehicle. Paragraphs [0003]. However, Shields does not explicitly teach the diameter of the unidirectional fibers. 
With respect to the difference, Andrews teaches a composite material for interior panels for automobiles comprising supportive fiber layers on a top and bottom of the composite material. The supportive fiber layers comprise unidirectional fibers, including glass, carbon, aramid, and high temperature polyamide fibers. These unidirectional fibers have a diameter from 6 to 24 microns.  See, e.g., abstract and paragraphs [0027-0030] and [0042]. 
Andrews and Shields in view of Ravhavendran are analogous art as they are both drawn to panels for automobiles comprising unidirectional fiber layers. 
In light of the disclosure of Andrews, it therefore would have been obvious to one of ordinary skill in the art to use unidirectional fibers having a diameter of 6 to 24 microns as the unidirectional fibers of Shields, in order to produce a layer of unidirectional fibers for a panel for an automobile with predictable success as Andrews teaches 6 to 24 microns is a suitable diameter for unidirectional fibers in a unidirectional fiber layer for a panel for an automobile, and thereby arrive at the claimed invention. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shields et al. (US 2013/0337219) (Shields) in view of Raghavendran et al. (US 2009/0155522) (Raghavendran), as applied in claim 1 above, and further in view of Horigome et al. (US 2008/0318000) (Horigome).
Regarding claim 10
Shields in view of Raghavendran teaches all of the limitations of claim 1 above. However, Shields does not explicitly teach the panel including a retainer line along its length. 
Horigome teaches a lightweight sandwich panel comprising a plurality of unidirectional fiber bodies on the upper and lower surface of a core. The plurality of unidirectional fiber bodies are angularly displaced form each other and stitched together using a stitching yarn. The stitching yarn prevents delamination and misalignment of the unidirectional fiber bodies. See, e.g., abstract and paragraphs [0007], [0026], and [0045] and FIG. 3. As shown in FIG. 3, the stitching yarn stitches the unidirectional fiber bodies together along a fiber direction of the unidirectional fiber body, i.e., along the length. As Horigome expressly teaches, the unidirectional fiber bodies stitched together by the stitching yarn exhibits excellent shear strength and good flexural strength, without the resin content of the laminating material being dramatically increased. The stitching yarn provides the panel lightness of weight,  prevents delamination, and improved stiffness. Paragraph [0046-0047] and [0054-0055].
Horigome and Shields in view of Raghavendran are analogous art as they are both drawn to panels. 
In light of the motivation as provided by Horigome, it therefore would have been obvious to one of ordinary skill in the art to stitch the plurality of unidirectional fiber layers on the upper and lower surface of the core of the panel of Shields in view of Raghavendran with a stitching yarn, in order to prevent delamination and misalignment of the unidirectional fiber layers as well as provide the panel lightness of weight, improved stiffness, and improve flexural and shear strength, and thereby arrive at the claimed invention. 

	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shields et al. (US 2013/0337219) (Shields) in view of Raghavendran et al. (US 2009/0155522) (Raghavendran), as applied in claim 1 above, and further in view of Tsuchiya et al. (JP 2015030950A) (Tsuchiya). 
The Examiner has provided machine translations of Tsuchiya. The citation of the prior art in this rejection refers to the machine translation. 
Regarding claim 13
Shields in view of Raghavendran teaches all of the limitation of claim 1 above, however does not explicitly teach the two oriented layers B and B’ define a central mirror plane. 
With respect to the difference, Tsuchiya teaches a stitch base material having excellent morphological stability and shapeability. The stitch base material includes three reinforcing fiber sheets 2 in which a plurality of reinforcing fiber threads are arranged in parallel with each other. The orientation angles of the reinforcing fibers in the first outer sheet 2A and the second outer sheet 2C forming the outer layer are set in the same direction, therefore forming a mirror-symmetrical with respect to the central surface in the thickness direction. Paragraphs [0017],  [0019], and [0042] and FIGs. 1 and 4.
As Tsuchiya expressly teaches, the mirror-symmetry of the first outer sheet and second outer sheet allows the molded product to have excellent morphological stability and shapeability, without causing warpage even when impregnated with a resin and cured, and with high dimensional accuracy. Paragraphs [0027] and [0043]. 
	Tsuchiya and Shields in view of Raghavendran are analogous art as they are both drawn impregnated unidirectional fiber layers. 
	In light of the motivation as provided by Tsuchiya, it therefore would have been obvious to one of ordinary skill in the art to ensure the one or more second and third reinforcement layers of Shields in view of Raghavendran define a central mirror plane, in order to produce a panel having excellent morphological stability, shapeability, and high dimensional accuracy, without causing warpage even when impregnated with an encapsulating material, and thereby arrive at the claimed invention. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shields et al. (US 2013/0337219) (Shields) in view of Raghavendran et al. (US 2009/0155522) (Raghavendran), as applied in claim 1 above, and further in view of Restuccia et al. (US 2012/0164907) (Restuccia).
Regarding claim 17
	Shields in view of Raghavendran teaches all of the limitations of claim 1 above. Shields further teaches the panel being used in a vehicle. Paragraph [0003]. However, Shields does not explicitly teach the sheetlike composite material further comprising filler. 
	With respect to the difference, Restuccia teaches a composite material including an interleaf layer of at least two layers of a nonwoven material, wherein the interleaf layer further comprises filler. See, e.g., abstract and paragraphs [0019] and [0080]. Restuccia further teaches filler such as graphite and boron nitride are added to the nonwoven material to improve its properties. Paragraph [0097]. 
	Restuccia and Shields in view of Raghavendran are analogous art as they are both drawn to stacked nonwoven material for use in automotive interiors.
	In light of the disclosure of Restuccia, it therefore would have been obvious to one of ordinary skill in the art to add filler of graphite or boron nitride to a nonwoven layer of Shields in view of Raghavendran, in order to improve its properties, and thereby arrive at the claimed invention.

Response to Arguments
The previous rejection of claims 1-5, 8-20, 12-15, and 17 are substantially maintained. Any modification to the rejection is in response to the amendment of claim 1.
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive, as set forth below. 

 Applicant primarily argues Shield does not teach the unidirectional fibers comprise polyethylene, polypropylene, nylon polyamides, polyimides, polyether ether ketone, polycarbonates, polyethylene terephthalate, or a copolymer or mixture thereof, as presently claimed. Applicant further argues the thermoplastic fibers recited in the claim 1 are intended to melt to form a matrix, while the aramid fibers of Shield are explicitly intended for reinforcement. Therefore, there is not motivation to modify the panel of Shields to replace the aramid fibers with the specific thermoplastic materials recited in claim 1. Remarks, page 7-8.
The Examiner respectfully disagrees. While Shield does not explicitly teach the presence of the thermoplastic fibers in the unidirectional second and third reinforcement layers, Shield is not closed off from such modification. The present rejection relies on the teaching of Raghavendran to meet this limitation. Raghavendran teaches suitable reinforcing fibers for the unidirectional nonwoven layer of the fiber reinforced composite include carbon fibers, glass fibers, aramid fibers, polyester fibers, nylon fibers, and combinations thereof. Raghavendran teaches the fiber reinforced composite comprising such reinforcing fibers is used to form automotive panels. It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a combination of polyester or nylon fibers with carbon, glass, or aramid fibers as the unidirectional fibers of Shields, in order to form a fiber reinforced composite for an automobile panel with predictable success, as Raghavendran teaches a combination of polyester or nylon fibers with carbon, glass, or aramid fibers are suitable for reinforcing fibers in this application, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 198 (CCPA 1960).
In addition, in response to applicant's argument that the aramid fibers of Shield are used for reinforcement while the thermoplastic fibers as claimed are used to form a matrix, the intended use must result in a structural difference between the claimed invention and the prior art. If there is no structural difference, the intended use cannot be the basis for patentability. It is the Examiner’s opinion there is no structural difference between the claimed fibers and the polyester or nylon fibers as taught by Shields in view of Raghavendran. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789